Citation Nr: 0520932	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there was clear and unmistakable error in an August 
27, 1997, rating action that assigned an effective date of 
August 20, 1993, for the award of a 100 percent rating for 
schizophrenia undifferentiated type.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  On August 20, 1993, the veteran filed a claim for an 
increased disability evaluation for his service-connected 
schizophrenia.

2.  By a rating action dated August 27, 1997, the RO granted 
a 100 percent disability evaluation for the veteran's 
schizophrenia, effective from August 20, 1993; the veteran 
did not appeal the assigned effective date and it became 
final.

3.  The veteran has not alleged specific errors of fact or 
law in the August 1997 rating action and the evidence of 
record does not show that the August 1997 rating decision was 
based on incorrectly applied statutes or regulations; that 
the correct facts, as they were then known, were not before 
the RO at the time of the decision; or that there was any 
error in the RO's decision which, if not made, would have 
manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  The August 27, 1997, rating action that assigned an 
effective date of August 20, 1993, for the award of a 100 
percent disability rating for schizophrenia is final.  
38 U.S.C.A. § 7105 (West 1991 & West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1997 & 2004).



2.  The August 27, 1997, rating action that assigned an 
effective date of August 20, 1993, for the award of a 100 
percent disability rating for schizophrenia does not contain 
clear and unmistakable error.  38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  In Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) noted that a clear and unmistakable error 
(CUE) claim is not a claim for benefits, but rather is a 
collateral attack on a final decision.  Thus, one requesting 
reversal or revision on the basis of CUE is not a claimant 
within the meaning of the VCAA and therefore, the notice and 
development provisions of the VCAA do not apply to claims 
based on CUE.

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities, for new and 
material evidence, or for clear and unmistakable error.  38 
C.F.R. §§ 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and not on subsequent 
determinations of record.  Damrel, at 245.  To establish a 
valid claim of clear and unmistakable error the claimant must 
demonstrate that either the correct facts, as they were known 
at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2004).  Under the general 
rule provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of claim.

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2) 
(West 2002).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2004);

Moreover, the Court stated in Harper v. Brown, 10 Vet. App. 
125 (1997) that the phrase "otherwise, date of receipt of 
claim" in paragraph (2) of the regulation "refers to the 
situation in which a factually ascertainable increase 
occurred more than one year prior to the receipt of the claim 
for such increase."  See also VAOPGCPREC 12-98 (September 23, 
1998).  Such an increase must still exist at the same level 
of severity presently, of course, because VA compensation is 
awarded for present or current levels of disability and not 
for disability that existed in the past but no longer exists 
currently.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, in fixing an effective 
date for an award of increased compensation, VA must make two 
essential determinations.  It must determine when a claim for 
increased compensation was received, and when a factually 
ascertainable increase in disability occurred.

By way of history, service connection for schizophrenia, 
undifferentiated type, was granted in August 1971.  A 50 
percent disability evaluation was assigned.  Notice of the 
decision was mailed to the veteran that same month.  The 
veteran did not appeal the August 1971 rating action.  
Thereafter, the record shows that the veteran was granted 
temporary total ratings  under 38 C.F.R. § 4.29 for periods 
of hospitalization from April 4, 1972, to May 31, 1972, from 
February 1, 1973 to April 30, 1973, from January 17, 1975, to 
February 28, 1975, and from July 19, 1978, to August 31, 
1978.  However, in each instance, the 50 percent disability 
evaluation for schizophrenia was continued following the 
period of hospitalization.  The veteran did not appeal any of 
the decisions associated with these ratings.  He also failed 
to appeal rating decisions dated in October 1987 and June 
1988 that continued the 50 percent rating assigned to his 
schizophrenia.  

In May 1990, the veteran filed a claim for an increased 
evaluation for his service-connected schizophrenia.  By a 
letter dated June 29, 1990, the RO asked the veteran to 
submit evidence, to include a personal statement, 
demonstrating that his disabilities had increased in 
severity.  The veteran was told that the requested evidence 
had to be received within one year from the date of the 
letter; otherwise, if entitlement was established, benefits 
would not be paid for any period prior to the date evidence 
is received.  No correspondence was received from the veteran 
within one year of this notice.  

On August 20, 1993, the veteran filed another claim for an 
increased evaluation.  The claim was denied in April 1996, 
and the veteran appealed.  Subsequent to receipt of  
treatment records from R. Correa, M.D., dated between May 
1989 and April 1995, records and reports from the Social 
Security Administration, and the report of a May 1997 VA 
psychiatric examination, the RO granted a 100 percent 
schedular rating for schizophrenia in an August 27, 1997 
rating decision, effective from the date of claim, August 20, 
1993.  The veteran was notified of this decision and his 
appellate rights by letter dated December 16, 1997.  He did 
not appeal the assignment of the effective date. 

In September 2003, the veteran filed a claim for an earlier 
effective date for the award of a 100 percent disability 
evaluation for schizophrenia undifferentiated type.  He noted 
that the evidence of record showed that he was granted Social 
Security Administration (SSA) disability benefits in 1975 due 
to his psychiatric disability.  He also submitted a September 
2003 medical opinion from J.A. Juarbe, M.D., which indicated 
that he had been 100 percent disabled due to his 
schizophrenia since 1975.  The veteran essentially contended 
that the evidence supported a finding that the 100 percent 
disability evaluation assigned to his service connected 
schizophrenia should have been made retroactive to 1975.  

As discussed above, the veteran did not perfect an appeal of 
any of the rating decisions which evaluated his service-
connected schizophrenia.  The August 27, 1997, rating 
decision specifically assigned a 100 percent rating for 
schizophrenia, undifferentiated type, effective from August 
20, 1993.  The August 1997 decision and those previous to it 
are final and may not be revised except on a showing of CUE 
under 38 C.F.R. § 3.105(a).  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2004).  In a 
December 1997 letter, the RO notified the veteran of the 
August 1997 decision and of his appellate rights; the veteran 
has made no indication that he failed to receive notice.

With respect to the veteran's May 1990 claim for an increased 
rating, the Board finds that it may reasonably be concluded 
that the veteran abandoned this claim.  See 38 C.F.R. § 
3.158(a) (1990).  Where evidence requested in connection with 
a claim for increase is not furnished within 1 year after the 
date of request, the claim will be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received, and should the right to 
the benefit be finally established, compensation based on 
such evidence shall commence not earlier than the date of 
filing the new claim.  Id. As the August 1993 claim for 
increase represented a new claim, there was no error in the 
August 1997 decision selecting August 1993 as the effective 
date for the awarding of the 100 percent rating for the 
veteran's schizophrenia, undifferentiated type.

Although it was not explicitly raised by the veteran or his 
representative, the Board recognizes that records received as 
part of the veteran's 1993 claim for an increased rating 
included VA fee-basis treatment reports dated in May 1989 and 
December 1989.  The records were received by the RO in June 
1997.  In this regard, the Board acknowledges that VA is 
generally considered to have constructive notice of medical 
records in VA's possession.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Under that holding in Bell, it is generally 
correct that an earlier effective date may be found based on 
VA medical records dated prior to the current effective date 
of August 20, 1993, even though received later, on the basis 
that those records represent an informal claim as of the date 
of treatment.  38 C.F.R. §§ 3.157(b)(1), 3.155(a).  However, 
the doctrine of "constructive possession" of VA records 
laid out by the Court in Bell is not applicable to records 
existing prior to Bell, which was decided in 1992.  See Lynch 
v. Gober, 10 Vet. App. 127 (1997).  Therefore, since the VA 
treatment reports dated in May and December 1989 were not 
received until June 1997, there was no CUE in the RO not 
considering those records as unadjudicated informal claims.

The veteran maintains that the fact that he was unemployed 
and hospitalized on a frequent basis between 1972 and 1993, 
and was in receipt of SSA benefits, warrants the assignment 
of a 100 percent schedular rating for his service-connected 
schizophrenia prior to 1993.  This is the sum and total of 
the argument and allegations presented to support his claim.  
He has cited no law or regulations relevant to such a claim 
and has not argued that any statutory or regulatory 
provisions were incorrectly applied.  Moreover, he has not 
articulated any error of 


fact committed on the part of the RO in conjunction with the 
prior rating decisions, let alone presented an allegation 
with the specificity required to demonstrate CUE on its face.  
He has not provided persuasive reasons explaining why the 
result of the final RO rating decisions would have been 
manifestly different but for the alleged error.  He simply 
has not alleged that the facts contained in the record at the 
time of the prior rating decisions were incorrect in any 
manner.  At best, the veteran's statements amount to no more 
than a broad allegation of a failure to follow the 
regulations, or a general, unspecific error, or disagreement 
with how the RO weighed or evaluated the evidence, which 
cannot form the basis of a CUE claim.  Moreover, the opinion 
September 2003 opinion from Dr. Juarbe, which stated that the 
veteran had been 100 percent disabled since 1975, is not 
probative as to CUE, as the determination of CUE must be 
based on the record at the time the decision was made.

There is no showing of CUE in the August 1997 rating action, 
and the determination was reasonable considering the facts 
available and the law in effect at the time.  In essence, the 
veteran feels that he should have been granted a 100 percent 
rating for schizophrenia effective from 1975, which was when 
awarded SSA disability benefits.  However, he has not pointed 
to any error of fact or any error in the application of the 
law which is such that it would compel the conclusion that 
the result would have been manifestly different but for the 
error and the Board sees none.  The issue of whether there 
was CUE in the August 1997 rating action is a legal one.  In 
this case, the facts are not in dispute, and application of 
the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).




ORDER

The August 27, 1997, rating action that assigned an effective 
date of August 20, 1993, for the award of a 100 percent 
rating for schizophrenia undifferentiated type was not 
clearly and unmistakably erroneous.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


